Title: To George Washington from Anne-César, chevalier de La Luzerne, 21 November 1783
From: La Luzerne, Anne-César, chevalier de
To: Washington, George


                  
                     
                        Monsieur
                        Philadelphie le 21. 9bre 1783.
                     
                     J’ai reçu la lettre que Votre Excellence m’a fait l’honneur de m’ecrire le 6. de ce mois au sujet de Mr de Villefranche et de Rochefontaine.  Le témoignage que vous voulés bien rendre à ces deux officiers servrit du plus grand poids dans l’esprit de personnes qui peuvent contribuer à leur avancement et c’est avec bien de plaisir, Monsieur, que je recois en mon particulier les differentes marques de la satisfaction que le Congrès et Votre Excellence ont eu des francois qui ont eté du service des Etats Unis pendant cette guerre.
                     Je supplie Votre Excellence de recevoir mes très sinceres compliments sur l’evacuation de Newyork.  Ce grand évenement met le comble à sa gloire.  J’espere être à Newyork le 28. de ce mois et être temoin des réjouissances que vous avés ordonné.  J’aurai bien de l’empressement à vous y renouveller les sentimens du très sincere et très respectueux attachement avec lequel j’ai l’honneur d’être Monsieur de Votre Excellence Le très humble et très obéissant serviteur
                     
                        Le che. de la luzerne
                     
                  
                  TranslationSir,
                     I have reced the letter your Excellency did me the honor to write me by Messrs Villefranche and Rochefontaine  The testimony you have been pleased to give in favor of these two Officers will have the greatest Weight with those persons who can contribute to their advancement, and it gives me  greatest pleasure to receive these testimonies, from Congress and from your Excellency, of the satisfaction the french Officers have given in the service of the United States.
                     I beg your Excellency to receive my sincere congratulations on the evacuation of New York this grand event compleats your glory  I hope to be at N York the 28 of this Month—to be witness of the rejoicings you have ordered and to renew to you the assurances of attachment with which I have  &c.
                     
                        signed The Chev. de la luzerne
                     
                  
               